                                                                                                                                                                                                   
Exhibit 10.9



FIFTH MODIFICATION AGREEMENT




This FIFTH MODIFICATION AGREEMENT (this "Agreement") dated as of December 29,
2003 to be effective as of January 31, 2004 by and between STRATUS 7000 WEST
JOINT VENTURE, a Texas joint venture ("Borrower") and COMERICA BANK ("Lender");




W I T N E S S E T H:




WHEREAS, Borrower has executed and delivered to Lender, inter alia, (i) that
certain Promissory Note dated April 9, 1999, payable to the order of Lender in
the original principal sum of $6,600,000, with interest and principal payable as
therein provided, (the "$6,600,000 Note"), (ii) that certain Promissory Note
dated February 24, 2000, payable to the order of Lender in the original
principal sum of $7,700,000, with interest and principal payable as  therein
provided (the "$7,700,000 Note") (the $6,600,000 Note and $7,700,000 Note being
collectively referred to herein as the "Note"), (iii) that certain Amended and
Restated Deed of Trust, dated April 9, 1999 from Borrower for the benefit of
Lender, recorded as Document No. 1999009453, in the Real Property Records of
Travis County, Texas, and that certain Second Amended and Restated Deed of Trust
dated February 24, 2000 executed by Borrower for the benefit of Lender recorded
as Document No. 2000048399 in the Real Property Records of Travis County, Texas,
as such deeds of trust have been amended by (a) that certain Modification
Agreement dated as of August 16, 1999 and recorded under Document No. 1999093007
of the Real Property Records of Travis County, Texas, (b) that certain Second
Modification Agreement dated February 24, 2000 and recorded under Document No.
2000048402 of the Real Property Records of Travis County, Texas, (c) that
certain Third Modification Agreement dated as of August 23, 2001 and recorded
under Document No. 2001163565 of the Real Property Records of Travis County,
Texas, and (d) that certain Fourth Modification Agreement (the "Fourth
Modification") dated as of January 31, 2003 and recorded under Document No.
2003032168 of the Real Property Records of Travis County, Texas (said deeds of
trust, as amended by the modifications, are herein collectively called the "Deed
of Trust") and the real and personal property described therein is herein called
the "Mortgaged Property"), (iv) that certain Construction Loan Agreement dated
April 9, 1999 and that certain Construction Loan Agreement dated February 24,
2000 each by and between Borrower and Lender (said loan agreements being herein
collectively called the "Loan Agreement"), and (v) that certain Assignment of
Rents and Leases dated April 9, 1999, executed by Borrower as Assignor, for the
benefit of Lender, as Assignee and recorded under Document No. 1999009454 of the
Real Property Records of Travis County, Texas and that certain Assignment of
Rents and Leases dated February 24, 2000, executed by Borrower, as Assignor, for
the benefit of Lender as Assignee recorded under Document No. 2000048400 of the
Real Property Records of Travis County, Texas (collectively, the "Assignment of
Rents");




WHEREAS, Borrower, Lantana Office Properties I, L.P. (formerly known as 7500
Rialto Boulevard, L.P. ("Lantana"), Stratus Properties Inc. ("Stratus"), Stratus
Properties Operating Co., L.P., Circle C Land Corp., Austin 290 Properties,
Inc., and Oly Stratus Barton Creek I Joint Venture (collectively the "Related
Parties") and Lender entered into that certain Modified Cross-Default and
Cross-Collateralization Agreement dated effective as of February 27, 2002
recorded in the Real Property Records of Travis, Hays, Bexar, Denton and Harris
Counties whereby the Mortgaged Property and certain other collateral and loans
are cross-collateralized and cross-defaulted (the "Cross-Default Agreement");

WHEREAS, Stratus has executed and delivered to Lender (i) that certain Guaranty
dated April 9, 1999 and (ii) that certain Guaranty dated February 24, 2000 and
Lantana has executed and delivered to Lender that certain Guaranty dated as of
January 31, 2003 (collectively, the "Guaranty") (the Note, Deed of Trust, Loan
Agreement, Assignment of Rents, Cross-Default Agreement, Guaranty and all other
documents executed by Borrower and/or any other party or parties evidencing or
securing or otherwise in connection with the loan evidenced by the Note being
herein collectively called the "Loan Documents");




WHEREAS, the Note is due and payable on January 31, 2004;




WHEREAS, Borrower has requested that Lender extend the term of the Note to
January 31, 2005 pursuant to the terms of Borrower's extension option as
provided in Paragraph 10 of the Fourth Modification, and Lender is willing to do
so on the terms and conditions set forth below;




WHEREAS, Lender is the owner and holder of the Note and Borrower is the owner of
the legal and equitable title to the Mortgaged Property;




NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:




1.

Defined Terms.  Capitalized terms used but not defined in this Agreement shall
have the meaning given to such capitalized terms in the Loan Agreement.




2.

Extension of Maturity Date.  The maturity date of the Note is hereby extended to
January 31, 2005 (the “Maturity Date”).  The liens, interests, assignments, and
other rights evidenced by the Deed of Trust, Assignment of Rents, Cross-Default
Agreement and the other Loan Documents are hereby renewed and extended to secure
payment of the Note as extended hereby.




3.

Extension Fee.  As a condition to the extension of the Maturity Date, Borrower
shall pay to Lender an extension fee in the amount of $29,794.04 (the “Extension
Fee”), as consideration for the extension of the maturity of the Note.




4.

Payments; Future Extensions.  Notwithstanding anything to the contrary contained
in the Loan Documents, during this First Loan Extension (as defined in the
Fourth Modification), Borrower shall continue to pay monthly installments of
principal plus accrued but unpaid interest as provided in the Fourth
Modification until the Maturity Date, on which date all outstanding principal
and accrued but unpaid interest and all other sums outstanding under the Note
shall be due and payable in full, unless Borrower exercises the Second Loan
Extension (as defined in the Fourth Modification) in accordance with the terms
and conditions thereof.  Borrower and Lender acknowledge and agree that (i) all
conditions precedent to the First Loan Extension (other than delivery of the
tenant estoppels) have been met, (ii) the extension of the maturity of the Loan
pursuant to this Agreement shall constitute the exercise by Borrower of the
First Loan Extension under the Fourth Modification and (iii) Borrower shall
continue to have the right to exercise the Second Loan Extension, provided that
Borrower satisfies all terms and conditions to the effectiveness of the Second
Loan Extension set forth in the Fourth Modification.  All of the terms and
conditions of the Second Loan Extension shall remain in full force and effect.




5.

Representations and Warranties.  Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property;
(b) Borrower is duly organized and legally existing under the laws of the State
of Texas; (c) the execution and delivery of, and performance under this
Agreement are within Borrower's power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the powers of Borrower's articles of
incorporation and bylaws; (d) this Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable in accordance with its terms; (e)
the execution and delivery of this Agreement by Borrower do not contravene,
result in a breach of or constitute a default under any deed of trust, loan
agreement, indenture or other contract, agreement or undertaking to which
Borrower is a party or by which Borrower or any of its properties may be bound
(nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) to the best of Borrower's knowledge there exists no uncured
default under any of the Loan Documents.  Borrower agrees to indemnify and hold
Lender harmless against any loss, claim, damage, liability or expense (including
without limitation reasonable attorneys' fees) incurred as a result of any
representation or warranty made by it herein proving to be untrue in any
respect.




6.

Delivery of Tenant Estoppels.  Borrower agrees to deliver to Lender by no later
than February 15, 2004, current tenant estoppel certificates (which certificates
shall be reasonably satisfactory to Lender in form and substance) from each
tenant who has entered into a Tenant Lease for a portion of the Mortgaged
Property.




7.

Further Assurances.  Borrower, upon request from Lender, agrees to execute such
other and further documents as may be reasonably necessary or appropriate to
consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.




8.

Default; Remedies.  If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein (subject to the applicable notice and
cure periods provided in the Loan Agreement) or if any statement, representation
or warranty contained herein is false, misleading or erroneous in any material
respect, Borrower shall be deemed to be in default under the Loan Documents and
Lender shall be entitled at its option to exercise any and all of the rights and
remedies granted pursuant to the any of the Loan Documents or to which Lender
may otherwise be entitled, whether at law or in equity.




9.

Endorsement to Mortgagee Title Policy.  Contemporaneously with the execution and
delivery hereof, Borrower shall, at its sole cost and expense, obtain and
deliver to Lender an Endorsement of the Mortgagee Title Policy insuring the lien
of the Deed of Trust, under Procedural Rule P-9b(3) of the applicable title
insurance rules and regulations, in form and content acceptable to Lender,
stating that the company issuing said Mortgagee Title Policy will not claim that
policy coverage has terminated or that policy coverage has been reduced, solely
by reason of the execution of this Agreement.




10.

Ratification of Loan Documents.  Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect.  Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust, the Assignment of
Rents, Cross-Default Agreement and the other Loan Documents for the payment of
the Note.  The Loan Documents as modified and amended hereby are hereby ratified
and confirmed in all respects.  All liens, security interests, mortgages and
assignments granted or created by or existing under the Loan Documents remain
unchanged and continue, unabated, in full force and effect, to secure Borrower's
obligation to repay the Note.




11.

Liens Valid; No Offsets or Defenses.  Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.




12.

Merger; No Prior Oral Agreements.  This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements.  No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower.  Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.




13.

Notices.  Any notice or communication required or permitted hereunder or under
any of the Loan Documents shall be given in writing and sent in the manner
required under the Loan Agreement.




14.

Costs and Expenses.  Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all costs and expenses incident to the
preparation hereof and the consummation of the transactions specified herein,
including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.




15.

Release of Lender.  Borrower and Guarantor hereby release, remise, acquit and
forever discharge Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the "Released Parties"), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to this Agreement or any of the Loan Documents, or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.




16.

Counterparts.  This Agreement may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document.  All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.




17.

Severability.  If any covenant, condition, or provision herein contained is held
to be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition or provision herein contained.




18.

Time of the Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Agreement.




19.

Representation by Counsel.  The parties acknowledge and confirm that each of
their respective attorneys have participated jointly in the review and revision
of this Agreement and that it has not been written solely by counsel for one
party.  The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.




20.

Governing Law.  This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.




21.

Successors and Assigns.  The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.




22.

Notice of No Oral Agreements.  Borrower and Lender hereby take notice of and
agree to the following:




A.

PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.




B.

PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE, THE
RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE
PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.




C.

THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of January 31, 2004.




BORROWER:




STRATUS 7000 WEST JOINT VENTURE,

a Texas joint venture




By:  Stratus 7000 West, Ltd.,

a Texas limited partnership

Joint Venturer




By:  STRS L.L.C.,

a Delaware limited liability company,

its General Partner




By:  Stratus Properties Inc.,

a Delaware corporation,

its Sole Member







                                                                                                 
By:   /s/ John E. Baker                                   

                                                                                                 
Name:  John E. Baker

                                                                                                 
Title:  Senior Vice President







By:  STRS L.L.C.,

a Delaware limited liability company,

Joint Venturer




By:  Stratus Properties Inc.,

       a Delaware corporation,

       its Sole Member




                                                                                           
By:   /s/ John E. Baker                                   

                                                                                           
Name:  John E. Baker

                                                                                           
Title:  Senior Vice President







LENDER:




COMERICA BANK

 

By:    /s/ Shery R. Layne                        

Name:     Shery R. Layne                      

Title:    Senior Vice President                 













STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Stratus 7000 West, Ltd., a Texas limited partnership,
Joint Venturer of Stratus 7000 West Joint Venture, a Texas joint venture, on
behalf of said corporation, limited liability company, limited partnership and
joint venture.




                                                                                          
         /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   

                                           



 




STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
Joint Venturer of Stratus 7000 West Joint Venture, a Texas joint venture, on
behalf of said corporation, limited liability company and joint venture.








    /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   












STATE OF TEXAS

§



§

COUNTY OF DALLAS

§




This instrument was acknowledged before me on the 5th day of January, 2004, by
Shery Lanye, Senior Vice President of Comerica Bank, a Michigan banking
association on behalf of said banking association.





   /s/ Allene Medlock                                                        

Notary Public, State of Texas

My Commission Expires:   November 14, 2007               

 

Printed Name of Notary:  Allene Medlock                        














CONSENT OF GUARANTOR




For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, STRATUS PROPERTIES INC., a Delaware corporation and LANTANA OFFICE
PROPERTIES I, L.P., a Texas limited partnership (collectively, "Guarantor"),
each hereby consents to and joins in the above Fifth Modification Agreement and
hereby declares to and agrees with Lender that all of the obligations of the
Guarantor under the Guaranty are and shall be unaffected by said transactions
and that the Guaranty is hereby ratified and confirmed in all respects.




Executed on the date of acknowledgement below but effective as of January 31,
2004.




GUARANTOR:




STRATUS PROPERTIES INC.,

a Delaware corporation







                                                                                   
By:   /s/ John E. Baker                                   

                                                                                   
Name:  John E. Baker

                                                                                   
Title:  Senior Vice President




LANTANA OFFICE PROPERTIES I, LP.,

a Texas limited partnership,

formerly known as 7500 Rialto Boulevard, L.P.




By:

STRS L.L.C.,

a Delaware limited liability company,

its General Partner




By:

Stratus Properties Inc.

a Delaware corporation,

its Sole Member




                                                                                                               
By:   /s/ John E. Baker                                   

                                                                                   
Name:  John E. Baker

                                                                                   
Title:  Senior Vice President









STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.





   /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   







STATE OF TEXAS

§



§

COUNTY OF TRAVIS

§




This instrument was acknowledged before me on the 29th day of December, 2003, by
John E. Baker, Senior Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Lantana Office Properties I, L.P., a Texas limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.





   /s/ Gregg C. Krumme                                                    

Notary Public, State of Texas

My Commission Expires:   May 18, 2006                        

 

Printed Name of Notary:  Gregg C. Krumme                   









